NUMBER 13-19-00237-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


DALLAS SHANE CURLEE,                                                    Appellant,

                                             v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 24th District Court
                        of Jackson County, Texas.


                           OPINION ON REMAND

            Before Justices Benavides, Longoria, and Tijerina
               Opinion on Remand by Justice Benavides

      This cause is before this Court on remand from the Texas Court of Criminal

Appeals. See Curlee v. State, 620 S.W.3d 767, 788 (Tex. Crim. App. 2021) (Curlee II).

Appellant Dallas Shane Curlee challenged his conviction for possession of a controlled

substance in penalty group one, methamphetamine, in a drug-free zone, a third-degree
felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(c). His punishment was

enhanced to a second-degree felony based on prior convictions alleged in the indictment.

See TEX. PENAL CODE ANN. § 12.42(a).

        On original submission, Curlee raised three issues before us: (1) the evidence was

insufficient to show he had possession of the controlled substance; (2) the evidence was

insufficient to establish the requirements of the drug-free zone enhancement; and (3) the

trial court erred by failing to hold a hearing on his motion for new trial. We affirmed. Curlee

v. State, 622 S.W.3d 433, 439 (Tex. App.—Corpus Christi–Edinburg 2020) (Curlee I). The

court of criminal appeals reversed our judgment as it related to the requirements of the

drug-free zone, holding that “there must be sufficient evidence to show each of the

elements of the statute’s definition of ‘playground.’ None of the elements, including the

‘open to the public’ element, may be presumed.” Curlee II, 620 S.W.3d at 788. The court

of criminal appeals found that a “rational jury could not conclude, beyond a reasonable

doubt, that the playground was ‘open to the public’ based on the evidence presented at

trial.” Id. at 775.

        Because the court of criminal appeals did not disturb our rulings on Curlee’s first

issue, regarding his possession of the controlled substance, and his third issue, relating

to his motion for new trial, we leave those holdings intact. See Curlee I, 622 S.W.3d at

439. Therefore, the the evidence regarding a drug-free zone is insufficient, the judgment

is reversed, and we remand for further proceedings on that issue consistent with this

opinion. See Curlee II, 620 S.W.3d at 788.




                                              2
                                 GINA M. BENAVIDES
                                 Justice

Publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
14th day of October, 2021.




                             3